DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 12/30/21.  Claims 1-8, 10-12, 17 and 18 and 29 are canceled. Claims 9, 16, 19, 24, 25, 26 have been amended.  Claims 9, 13-16, 19-28 and 30 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 9, 13-16, 19-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance in re-claim 9: Nada is cited because it is pertinent to applicant’s disclosure. Nada discloses a banknote handling apparatus  wherein   the stacking unit 19 becomes full because banknotes that are in great circulation are inserted and thereby a plurality of deposit-overflow banknotes are generated, dispense-rejected banknotes cannot be stored in the stacking unit 19. However, none of the cited prior art of record, discloses, teach or fairly suggest at least  a system for processing and packaging value documents, the system comprising: wherein the at least one storage device includes a first storage device that receives said bundle, wherein the 
wherein the system further comprises at least one second storage device which is adapted to receive at least one bundle in which one or several packets stacked in a stack have been bundled, wherein the control device for controlling the second storage device is configured such that the bundle is temporarily stored in the second storage device for as long as the first storage device cannot receive any further bundle and/or the bundle is transferred to the first storage device when the first storage device can receive at least one further bundle, wherein the control device is further configured to control the processing apparatus such that the processing of further value documents is stopped only when the second storage device cannot receive any further bundles. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in Re-claim 16:  Nada is cited because it is pertinent to applicant’s disclosure. Nada discloses a banknote handling apparatus  wherein   the stacking unit 19 becomes full because banknotes that are in great circulation are inserted and thereby a plurality of deposit-overflow banknotes are generated, dispense-rejected banknotes cannot be stored in the stacking unit 19. However, none of the cited 
 The following is an examiner’s statement of reasons for allowance in re-claim 26: Nada is cited because it is pertinent to applicant’s disclosure.  Nada discloses a banknote handling apparatus the  stacking unit 19 becomes full because banknotes that are in great circulation are 
However, none of the cited prior art of record, discloses, teach or fairly suggest at least  a system for processing and packaging value documents, the system comprising and a plurality of storage devices including a first storage device and a second storage device, which individually or together form an internal buffer that temporarily store the packets or the bundles for as long as the transport device or the packaging apparatus cannot receive any further packets or bundles, wherein the plurality of storage devices further includes a third storage device that individually or together with the first storage device and the second storage device forms an internal buffer that temporarily stores the packets or the bundles for as long as the transport device or the packaging apparatus cannot receive any further packets or bundles. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887